—Appeal unanimously dismissed without costs. Memorandum: The appeal from the order entered January 25, 1996 is dismissed because that order was superseded by an order entered March 6, 1996 (see, Matter of Eric D. [appeal No. 1], 162 AD2d 1051; 10 CarmodyWait 2d, NY Prac § 70:28). The March 6th order was itself superseded by an order entered May 10, 1996. Although the May 10th order purports to resettle the March 6th order, “Resettlement is not to be used to effect a substantive change in or to amplify the prior decision of the court” (Barretta v Webb Corp., 181 AD2d 1018, Iv dismissed 80 NY2d 892; see, Tidball v Tidball, 108 AD2d 957, 958; Foley v Roche, 68 AD2d 558, 566). The May 10th order effects several substantive changes in the March 6th order and is in fact an amended order. “No appeal lies from an original order that has been superceded by an amended order” (Matter of Eric D., supra, at 1051). No appeal has been taken from the May 10th order, and we therefore lack jurisdiction to review it (see, Matter of Winans v Manz, 54 AD2d 597). (Appeal from Order of Supreme Court, Monroe County, Fisher, J. — Support.) Present — Green, J. P., Hayes, Callahan, Balio and Fallon, JJ.